DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 33 of U.S. Patent No. 7,731,811, and further in view of Takeuchi (US 4,738,824) and applicant’s admitted prior art.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 33 of the '811 patent and the instant claim 1 (the broadest claim) as well as claims 4 and 7 are an obvious variation of each other.
Claim 16 of the ‘811 patent recites:
16.  A point-of-use method of making a coated analytic substrate and applying a biological specimen thereto, comprising: 
providing an automatic analytic substrate coating system comprising: 

a coating apparatus comprising: 
an analytic substrate support mechanism for holding an analytic substrate in a coating application position, an applicator cartridge holder which holds the applicator cartridge, and 
a positioning mechanism for automatically moving the applicator device and/or the analytic substrate support mechanism, in at least one direction to enable controlled application of the coating composition upon the analytic substrate;  
providing the analytic substrate, wherein the analytic substrate has an upper surface and a lower surface;  
placing the analytic substrate in the coating application position on the analytic substrate support mechanism;  
actuating the positioning mechanism to cause the applicator device to apply the coating composition to the analytic substrate to form the coated analytic substrate having a coated surface; and 
placing a biological specimen upon a portion of the coated surface of the coated analytic substrate wherein the biological specimen becomes bound to the coated analytic substrate via the coating composition of the coated surface upon which the biological specimen is placed, and 
wherein the coating composition is applied to the analytic substrate by the automatic analytic substrate coating system at the same point-of-use where the biological specimen is placed on the coated analytic substrate. 

Claim 33 of the ‘811 patent, which is dependent on claim 16, recites:
33.  The method of claim 16 wherein in situ hydrolysis and condensation of the coating composition on the coated analytic substrate is initiated by water on or within the biological specimen, aqueous specimen preparations, aqueous buffers, aqueous diluents, aqueous materials within the biological specimen, or water from a histological water bath.
Claim 37 of the ‘811 patent, which is dependent on claim 16, recites:
  37.  The method of claim 16 wherein the biological specimen is selected from the group consisting of unprocessed specimens, processed specimens, paraffin embedded tissue, whole mounts, frozen sections, cell preps, cell suspensions, touch preps, thin preps, cytospins, and other biological materials or molecules including blood, urine, cerebrospinal fluids, pleural fluids, ascites fluids, biopsy materials, fine needle aspirates, pap smears, swabbed cells or tissues, microbiological preps including bacteria, viruses, parasites, protozoans, proteins, DNA, RNA, carbohydrates, lipids, microarrays, ELISA reagents and analytes, synthetic macromolecules, phospholipids, support structures of biological molecules including metals, beads, plastics, polymers, glass, or any other materials attached to a biological testing substrate for processing, examination, or observation.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 39, 47, 59 and 63 of U.S. Patent No. 8,048,245.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 28 and 39 and 47 and 59 and 63 of the '245 patent and the instant claim 1, 4 and 7 (the broadest claim) are an obvious variation of each other.  Claim 59, especially, recites 

Claim 39 of the ‘245 patent recites:

28.  A method of securing a biological specimen to an analytic substrate, comprising: 
providing an analytic substrate having an upper surface and a lower surface;  
providing a quantity of a coating composition comprising a silane, siloxane, silicone, silicon fluid, polysiloxane, fluorosilane, organosilane, organofunctional silane, or a combination thereof;  
wiping and/or rubbing and/or pressing the quantity of the coating composition on at least a portion of the upper surface and/or lower surface of the analytic substrate forming a coated analytic substrate having a coated surface thereon;  and 
applying a biological specimen to the coated surface of the coated analytic substrate wherein the biological specimen becomes bound to the coated analytic substrate via the coating composition of the coated surface, wherein the coating composition is applied to the analytic substrate at the same point-of-use where the biological specimen is placed on the coated analytic substrate;  and 
wherein the method is absent a step of rinsing the coated analytic substrate before the biological specimen is placed on the coated surface of the coated analytic substrate.

Claim 39 of the ‘245 patent recites:

providing an analytic substrate having an upper surface and a lower surface;  
providing a quantity of a coating composition comprising a silane, siloxane, silicone, silicon fluid, polysiloxane, fluorosilane, organosilane, organofunctional silane, or a combination thereof;  
wiping and/or rubbing and/or pressing the quantity of the coating composition on at least a portion of the upper surface and/or lower surface of the analytic substrate forming a coated analytic substrate having a coated surface thereon;  and 
applying a biological specimen to the coated surface of the coated analytic substrate wherein the biological specimen becomes bound to the coated analytic substrate via the coating composition of the coated surface, 
wherein the coating composition is applied to the analytic substrate at the same point-of-use where the biological specimen is placed on the coated analytic substrate;  and wherein the method is absent a step of rinsing the coated analytic substrate before the biological specimen is placed on the coated surface of the coated analytic substrate, and 
wherein in situ hydrolysis of the coating composition on the coated analytic substrate is initiated by water around, on or within the biological specimen during binding of the biological specimen to the coated analytic substrate resulting in increased adhesion of the biological specimen to the coated surface.

Claim 47 of the ‘245 patent recites:
47.  The method of claim 39 wherein in the step of applying a biological specimen, an alcohol is produced by in situ hydrolysis of the coating composition during binding of the 

Claim 48 of the ‘245 patent recites:
48.  A method of securing a biological specimen to an analytic substrate, comprising: providing an analytic substrate having an upper surface and a lower surface;  providing a quantity of a coating composition comprising a silane, siloxane, silicone, silicon fluid, polysiloxane, fluorosilane, organosilane, organofunctional silane, or a combination thereof;  wiping and/or rubbing and/or pressing the quantity of the coating composition on at least a portion of the upper surface and/or lower surface of the analytic substrate forming a coated analytic substrate having a coated surface thereon;  and applying a biological specimen to the coated surface of the coated analytic substrate wherein the biological specimen becomes bound to the coated analytic substrate via the coating composition of the coated surface, wherein the coating composition is applied to the analytic substrate at the same point-of-use where the biological specimen is placed on the coated analytic substrate;  and wherein the method is absent a step of rinsing the coated analytic substrate before the biological specimen is placed on the coated surface of the coated analytic substrate;  and wherein an alcohol is produced by in situ hydrolysis of the coating composition during binding of the biological specimen to the coated analytic substrate thereby causing a flattening of the biological specimen upon the coated analytic substrate by removal of water trapped underneath the biological specimen and/or by removal of water inherent in the biological specimen.  

Claim 49 of the ‘245 patent recites:
49.  The method of claim 48 wherein the biological specimen is a paraffin embedded tissue section.

Claim 59 of the ‘245 patent recites:
59.  A method of securing a biological specimen to an analytic substrate, comprising: providing an analytic substrate having an upper surface and a lower surface;  
providing a quantity of a coating composition comprising a silane, siloxane, silicone, silicon fluid, polysiloxane, fluorosilane, organosilane, organofunctional silane, or a combination thereof;  
wiping and/or rubbing and/or pressing the quantity of the coating composition on at least a portion of the upper surface and/or lower surface of the analytic substrate forming a coated analytic substrate having a coated surface thereon;  and 
applying a biological specimen comprising a paraffin embedded tissue section to the coated surface of the coated analytic substrate wherein the biological specimen becomes bound to the coated analytic substrate via the coating composition of the coated surface, 
wherein the coating composition is applied to the analytic substrate at the same point-of-use where the biological specimen is placed on the coated analytic substrate;  
wherein the method is absent a step of rinsing the coated analytic substrate before the biological specimen is placed on the coated surface of the coated analytic substrate; and 
wherein in the step of applying the biological specimen, an alcohol is produced by in situ hydrolysis of the coating composition during binding of the biological specimen to the coated 
wherein the in situ hydrolysis of the coating composition on the coated analytic substrate is initiated by water from a histologic floatation water bath.


Claim 63 of the ‘245 patent recites:
63.  A method of securing a biological specimen to an analytic substrate, comprising: providing an analytic substrate having an upper surface and a lower surface;  providing a quantity of a coating composition comprising a silane, siloxane, silicone, silicon fluid, polysiloxane, fluorosilane, organosilane, organofunctional silane, or a combination thereof;  wiping and/or rubbing and/or pressing the quantity of the coating composition on at least a portion of the upper surface and/or lower surface of the analytic substrate forming a coated analytic substrate having a coated surface thereon;  and applying a biological specimen comprising a frozen tissue section to the coated surface of the coated analytic substrate wherein the biological specimen becomes bound to the coated analytic substrate via the coating composition of the coated surface, wherein the coating composition is applied to the analytic substrate at the same point-of-use where the biological specimen is placed on the coated analytic substrate;  wherein the method is absent a step of rinsing the coated analytic substrate before the biological specimen is placed on the coated surface of the coated analytic substrate;  and wherein in the step of applying the biological specimen, an alcohol is produced by in situ hydrolysis of the coating composition during binding of the biological specimen to the coated analytic substrate thereby causing a flattening of the biological specimen upon the coated analytic 

Additionally, dependent claims recite paraffin embedded tissue sections.  For example, Claim 29, 45, 49 and of the ‘245 patent recites:
29.  The method of claim 28 wherein the biological specimen is a paraffin embedded tissue section. 

45.  The method of claim 39 wherein the biological specimen is a paraffin embedded tissue section.

49.  The method of claim 48 wherein the biological specimen is a paraffin embedded tissue section.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-135 of U.S. Patent No. 8,048,472, and especially claims 64, 97, and 98.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 64 of the '472 patent and the instant claim 1, 4 and 7 are an obvious variation of each other.  Similarly, claims 97/98 of the '472 patent and the instant claims 1, 4 and 7 are an obvious variation of each other.  

Claim 64 of the ‘472 patent recites:

providing an analytic substrate having an upper surface and a lower surface; 
using the automatic coating apparatus to apply a coating composition to at least a portion of the upper surface and/or lower surface of the analytic substrate to form a coated analytic substrate having a coated surface thereon, wherein the coating composition comprises a silane, siloxane, silicone, silicon fluid, polysiloxane, fluorosilane, organosilane, organofunctional silane, or a combination thereof;  and 
applying a biological specimen comprising a paraffin embedded tissue section to the coated surface of the coated analytic substrate wherein the biological specimen becomes bound to the coated analytic substrate via the coating composition of the coated surface, wherein the coating composition is applied to the analytic substrate at the same point-of-use where the biological specimen is placed on the coated analytic substrate;  
wherein the method is absent a step of rinsing the coated analytic substrate before the biological specimen is placed on the coated surface of the coated analytic substrate; and 
wherein in the step of applying the biological specimen, an alcohol is produced by in situ hydrolysis of the coating composition during binding of the biological specimen to the coated analytic substrate thereby causing a flattening of the biological specimen upon the coated analytic substrate by removal of water trapped underneath the biological specimen;  and 
wherein the in situ hydrolysis of the coating composition on the coated analytic substrate is initiated by water from a histologic floatation water bath.

Claim 97 and 98 of the ‘472 patent recites:

providing an automatic coating apparatus; providing an analytic substrate having an upper surface and a lower surface;  
using the automatic coating apparatus to apply a coating composition to at least a portion of the upper surface and/or lower surface of the analytic substrate to form a coated analytic substrate having a coated surface thereon, wherein the coating composition comprises a silane, siloxane, silicone, silicon fluid, polysiloxane, fluorosilane organosilane, organofunctional silane, or a combination thereof and;  
applying a biological specimen comprising a paraffin embedded tissue section to the coated surface of the coated analytic substrate wherein the biological specimen becomes bound to the coated analytic substrate via the coating composition of the coated surface, wherein the coating composition is applied to the analytic substrate at the same point-of-use where the biological specimen is placed on the coated analytic substrate;  
wherein the method is absent a step of rinsing the coated analytic substrate before the biological specimen is placed on the coated surface of the coated analytic substrate; and 
wherein the in situ hydrolysis of the coating composition on the coated analytic substrate is initiated by water from a histologic floatation water bath. 

98.  The method of claim 97 wherein when the biological specimen is placed upon the coated surface, an alcohol is produced by the situ hydrolysis of the coating composition resulting in increased adhesion of the biological specimen to the coated surface.


It should be noted that other limitations are disclosed in other claims.  For example, Claims 36 of the ‘472 patent recites the paraffin element, and claims 16, 37, 75, 87, 88, 89, and 90 recite the alcohol production element.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 12, 14, 15, 23, 26, and 28 of U.S. Patent No. 8,470,109.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, 12, 14, 15, 23, 26, and 28 of the ‘109 patent and the instant claim 1, 4, and 7 are obvious variations of each other.
Claim 1 of the ‘109 patent recites:
1.  A method of securing a biological specimen to an analytic substrate, comprising: 
providing an analytic substrate having an upper surface and a lower surface;  
providing a quantity of a liquid, fluid, gel, or semi-solid coating composition comprising a silane, siloxane, silicone, silicon fluid, polysiloxane, fluorosilane, organosilane, organofunctional silane, or a combination thereof;  
wiping the quantity of the liquid, fluid, gel, or semi-solid coating composition on at least a portion of the upper surface and/or lower surface of the analytic substrate forming a coated analytic substrate having a coated surface comprising the liquid, fluid, gel, or semi-solid coating composition thereon;  and 
applying a biological specimen to the coated surface of the coated analytic substrate wherein the biological specimen becomes bound to the coated analytic substrate via the liquid, fluid, gel, or semi-solid coating composition of the coated surface, 

wherein the method is absent a step of rinsing the coated analytic substrate before the biological specimen is placed on the coated surface of the coated analytic substrate.

Claim 9 of the ‘109 patent recites
9.  The method of claim 1 wherein when the biological specimen is placed upon the coated surface, an alcohol is produced by in situ hydrolysis of the liquid, fluid, gel, or semi-solid coating composition resulting in increased adhesion of the biological specimen to the coated surface.

Claim 12 of the ‘109 patent recites
12.  The method of claim 1 wherein the biological specimen is selected from the group consisting of unprocessed specimens, processed specimens, paraffin embedded tissue, whole mounts, frozen tissue sections, cell preps, cell suspensions, touch preps, thin preps, cytospins, and other biological materials or molecules including blood, urine, cerebrospinal fluids, pleural fluids, ascites fluids, biopsy materials, fine needle aspirates, pap smears, swabbed cells or tissues, microbiological preps including bacteria, viruses, parasites, protozoans, proteins, DNA, RNA, carbohydrates, lipids, microarrays, ELISA reagents and analytes, synthetic macromolecules, phospholipids, support structures of biological molecules including metals, beads, plastics, polymers, glass, or any other materials attached to a biological testing substrate for processing, examination, or observation.

Claim 14 of the ‘109 patent recites
14.  The method of claim 1 wherein in the step of applying a biological specimen, an alcohol is produced by in situ hydrolysis of the liquid, fluid, gel, or semi-solid coating composition during binding of the biological specimen to the coated analytic substrate thereby causing a flattening of the biological specimen upon the coated analytic substrate by removal of water trapped underneath the biological specimen and/or by removal of water inherent in the biological specimen.

Claim 15 of the ‘109 patent recites
15.  A method of securing a biological specimen to an analytic substrate, comprising: 
providing an analytic substrate having an upper surface and a lower surface;  
providing a quantity of a liquid, fluid, gel, or semi-solid coating composition comprising a silane, siloxane, silicone, silicon fluid, polysiloxane, fluorosilane, organosilane, organofunctional silane, or a combination thereof;  rubbing the quantity of the liquid, fluid, gel, or semi-solid coating composition on at least a portion of the upper surface and/or lower surface of the analytic substrate forming a coated analytic substrate having a coated surface comprising the liquid, fluid, gel, or semi-solid coating composition thereon;  and 
applying a biological specimen to the coated surface of the coated analytic substrate wherein the biological specimen becomes bound to the coated analytic substrate via the liquid, fluid, gel, or semi-solid coating composition of the coated surface, wherein the liquid, fluid, gel, or semi-solid coating composition is applied to the analytic substrate at the same point-of-use where the biological specimen is placed on the coated analytic substrate; and 


Claim 23 of the ‘109 patent recites
23.  The method of claim 15 wherein when the biological specimen is placed upon the coated surface, an alcohol is produced by in situ hydrolysis of the liquid, fluid, gel, or semi-solid coating composition resulting in increased adhesion of the biological specimen to the coated surface.

Claim 26 of the ‘109 patent recites
26.  The method of claim 15 wherein the biological specimen is selected from the group consisting of unprocessed specimens, processed specimens, paraffin embedded tissue, whole mounts, frozen tissue sections, cell preps, cell suspensions, touch preps, thin preps, cytospins, and other biological materials or molecules including blood, urine, cerebrospinal fluids, pleural fluids, ascites fluids, biopsy materials, fine needle aspirates, pap smears, swabbed cells or tissues, microbiological preps including bacteria, viruses, parasites, protozoans, proteins, DNA, RNA, carbohydrates, lipids, microarrays, ELISA reagents and analytes, synthetic macromolecules, phospholipids, support structures of biological molecules including metals, beads, plastics, polymers, glass, or any other materials attached to a biological testing substrate for processing, examination, or observation.

Claim 28 of the ‘109 patent recites
, an alcohol is produced by in situ hydrolysis of the liquid, fluid, gel, or semi-solid coating composition during binding of the biological specimen to the coated analytic substrate thereby causing a flattening of the biological specimen upon the coated analytic substrate by removal of water trapped underneath the biological specimen and/or by removal of water inherent in the biological specimen.

The claims differ in that it does not recite that using paraffin and producing an alcohol in the same claim, but rather in different dependent claims.  However, combining the use of paraffin embedded tissue with producing an alcohol is well known and conventional for preservation of specimens and would have been and obvious modification of the prior claims.


Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,255,863.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of the ‘863 patent are an obvious variation of the instant claims 1-7.
Claim 1 of the 863 patent recites:
1.  A method of applying a paraffin-embedded biological specimen to an analytic substrate, comprising: 
using an automatic coating apparatus to apply a coating composition to at least a portion of at least one of an upper surface and a lower surface of an analytic substrate to form a coated 
applying a paraffin-embedded biological specimen to the coated surface of the coated analytic substrate in a histologic floatation water bath in a way that a hydrolytic area is produced between the paraffin-embedded biological specimen and the analytic substrate wherein in situ hydrolysis of the coating composition is initiated by water from the histologic floatation water bath to produce an alcohol thereby causing a flattening of the paraffin-embedded biological specimen upon the coated analytic substrate by removal of water trapped underneath the paraffin-embedded biological specimen and to cause the paraffin-embedded biological specimen to bind to the analytic substrate.

Claim 5 of the ‘823 patent recites
5.  A method of applying a paraffin-embedded biological specimen to an analytic substrate, comprising: 
using an automatic coating apparatus to apply a coating composition to at least a portion of at least one of an upper surface and a lower surface of an analytic substrate to form a coated analytic substrate having a coated surface thereon, wherein the coating composition comprises organofunctional silane;  and 
applying a paraffin-embedded biological specimen to the coated surface of the coated analytic substrate in a histologic floatation water bath in a way that a hydrolytic area is produced between the paraffin-embedded biological specimen and the analytic substrate wherein in situ hydrolysis of the coating composition is initiated by water from the histologic floatation water bath to cause the paraffin-embedded biological specimen to bind to the analytic substrate.

Claim 5 of the ‘823 patent recites
6.  The method of claim 5 wherein when the paraffin-embedded biological specimen is placed upon the coated surface, an alcohol is produced by the situ hydrolysis of the coating composition resulting in increased adhesion of the paraffin-embedded biological specimen to the coated surface. 

Claim 5 and 6 of the ‘863 patent is an obvious variation of instant claim 1 and 4 and 7.
Claims 2-3, 5-6 and claims 8-9 are obvious variations of claims 2-4 and 6-11 of the ‘863 patent.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,568,401.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of the ‘401 patent are an obvious variation of the instant claims 1, 4, and 7.
Claim 1 of the ‘401 patent recites:
A method of applying a paraffin-embedded biological specimen to an analytic substrate, comprising:
wiping a coating composition on an analytic substrate to form a coated surface on at least a portion of the analytic substrate, wherein the coating composition comprises an organofunctional silane; and


Claim 1 of the ‘401 patent is an obvious variation of instant claim 1 and 6.

Claim 7 of the ‘401 patent recites
A method of applying a paraffin-embedded biological specimen to an analytic substrate, comprising:
wiping a coating composition on an analytic substrate to form a coated surface on at least a portion of the analytic substrate, wherein the coating composition comprises organofunctional silane; and
applying a paraffin-embedded biological specimen to the coated surface of the analytic substrate in a histologic floatation water bath in a way that a hydrolytic area is produced between the paraffin-embedded biological specimen and the analytic substrate wherein in situ hydrolysis of the coating composition is initiated by water from the histologic floatation water bath to cause the paraffin-embedded biological specimen to bind to the analytic substrate.


8.  The method of claim 7 wherein when the paraffin-embedded biological specimen is placed upon the coated surface, an alcohol is produced by the situ hydrolysis of the coating composition resulting in increased adhesion of the paraffin-embedded biological specimen to the coated surface.
Claim 7 and 8 of the ‘401 patent is an obvious variation of instant claim 1, 4 and 7.
Claims 2-3, 5-6 and claims 8-9 are obvious variations of claims 2-6 and 8-13 of the ‘401 patent.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,909,961 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the ‘961 patent are an obvious variation of the instant claims 1, 4 and 7.
Claim 1 of the ‘961 patent recites:
1.  A method of applying a frozen section of a biological specimen to an analytic substrate, comprising: 
wiping a coating composition on an analytic substrate to form a coated surface on at least a portion of the analytic substrate, wherein the coating composition comprises an organofunctional silane;  and applying a frozen section of a biological specimen to the coated surface of the analytic substrate to produce a hydrolytic area between the frozen section and the analytic substrate wherein in situ hydrolysis of the coating composition is initiated by water in the frozen section to produce an alcohol thereby causing a flattening of the frozen section upon 
Claim 1 of the ‘961 patent is an obvious variation of instant claim 1 and 4 and 7 because the use of frozen sections is an obvious substation for biological specimens.

Claim 6 of the ‘961 patent recites
6.  A method of applying a frozen section of a biological specimen to an analytic substrate, comprising: 
wiping a coating composition on an analytic substrate to form a coated surface on at least a portion of the analytic substrate, wherein the coating composition comprises organofunctional silane; and 
applying a frozen section of a biological specimen to the coated surface of the analytic substrate such that a hydrolytic area is produced between the frozen section and the analytic substrate wherein in situ hydrolysis of the coating composition is initiated by water in the frozen section to cause the frozen section to bind to the analytic substrate.
Claim 7 of the ‘961 patent recites
7.  The method of claim 6, wherein when the frozen section is placed upon the coated surface, an alcohol is produced by the situ hydrolysis of the coating composition resulting in increased adhesion of the frozen section to the coated surface.
Claim 7 and 8 of the ‘961 patent is an obvious variation of instant claim 1, 4 and 7 because the use of frozen sections is an obvious substation for biological specimens.
Claims 2-3, 5-6, and claims 8-9 are obvious variations of claims 2-5 and 7-11 of the ‘961 patent.


Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,222,306 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of the ‘306 patent are an obvious variation of the instant claims 1-9.
Claim 1 of the ‘306 patent recites:
1. A method, comprising: 
wiping a coating on an analytic substrate to form a coated surface on at least a portion of the analytic substrate, wherein the coating comprises an organofunctional silane; and 
applying a paraffin-embedded biological specimen to the coated surface of the analytic substrate in a histologic floatation water bath wherein the coating and water from the water bath are positioned between the specimen and the analytic substrate in a way that a hydrolytic area is produced between the paraffin-embedded biological specimen and the analytic substrate wherein in situ hydrolysis of the coating is initiated by the water between the specimen and the analytic substrate to produce an alcohol causing a flattening of the paraffin-embedded biological specimen upon the coated surface by removal of water between the paraffin-embedded biological specimen and the analytic substrate and causing the paraffin-embedded biological specimen to bind to the analytic substrate.
Claim 1 of the ‘306 patent is an obvious variation of instant claim 1, 4 and 7 because wiping is an obvious species of the genus of applying.

Claim 5 of the ‘306 patent recites

wiping a coating on an analytic substrate to form a coated surface on at least a portion of the analytic substrate, wherein the coating comprises an organofunctional silane; and 
applying a paraffin-embedded biological specimen to the coated surface of the analytic substrate in a histologic floatation water bath wherein the coating and water from the water bath are positioned between the specimen and the analytic substrate in a way that a hydrolytic area is produced between the paraffin-embedded biological specimen and the analytic substrate wherein in situ hydrolysis of the coating is initiated by the water between the specimen and the analytic substrate to cause the paraffin-embedded biological specimen to bind to the analytic substrate.
Claim 5 of the ‘306 patent is an obvious variation of instant claim 1, 4, and 7 because wiping is an obvious species of the genus of applying.

Claims 2-3, 5-6 and claims 8-9 are obvious variations of claims 2-4 and 6-8 of the ‘306 patent.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,578,524 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of the ‘524 patent are an obvious variation of the instant claims 1-9.
Claim 1 of the ‘524 patent recites:
A method, comprising:
applying a coating on an analytic substrate to form a coated surface on at least a portion of the analytic substrate, wherein the coating comprises an organofunctional silane;

applying the paraffin-embedded biological specimen to the coated surface of the analytic substrate; and
removing the analytic substrate and the paraffin-embedded biological specimen from the histologic floatation water bath with the coating and water from the water bath positioned between the paraffin-embedded biological specimen and the analytic substrate in a way that a hydrolytic area is produced between the paraffin-embedded biological specimen and the analytic substrate wherein in situ hydrolysis of the coating is initiated by the water between the specimen and the analytic substrate to produce an alcohol causing a flattening of the paraffin-embedded biological specimen upon the coated surface by removal of water between the paraffin-embedded biological specimen and the analytic substrate and causing the paraffin-embedded biological specimen to bind to the analytic substrate.
Claim 1 of the ‘524 patent is an obvious variation of instant claim 1, 4 and 7.

Claim 5 of the ‘524 patent recites
A method, comprising:
applying a coating on an analytic substrate to form a coated surface on at least a portion of the analytic substrate, wherein the coating comprises organofunctional silane;
inserting the analytic substrate into a histologic floatation water bath containing a paraffin-embedded biological specimen;
applying the paraffin-embedded biological specimen to the coated surface of the analytic substrate in a histological water bath; and

Claim 5 of the ‘524 patent is an obvious variation of instant claim 1, 4, and 7.

Claims 2-3, 5-6 and claims 8-9 are obvious variations of claims 2-4 and 6-8 of the ‘524 patent.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,996,148 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the ‘148 patent are an obvious variation of the instant claims 1-9.
Claims 1-9 of the instant application are nearly identical to claims 1-9 of the ‘148 patent, with the main difference being the use of the term “wiping” in the instant claims versus “applying” in the ‘148 patent.
See, for example, claim 1 of the ‘148 patent, reciting below:
1. A method, comprising: applying a coating on an analytic substrate to form a coated surface on at least a portion of the analytic substrate, wherein the coating comprises organofunctional silane; and applying a biological specimen to the coated surface of the analytic 
This claim is substantially identical to instant claim 1 but for the substitution of “wiping” for the previously used “applying”.  Wiping is considered to be an obvious variation of “applying”.
The same analysis applies to claims 2-9, which nearly directly correspond to claims 2-9 of the ‘148 patent except for the use of “wiping” in the independent claims versus “applying”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        
GRK